Citation Nr: 0207850	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  99-25 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an effective date prior to December 7, 1998, 
for the award of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Shelly Farber, Attorney at Law




INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 decision by the RO.  The case was 
before the Board in April 2001 when it was remanded for 
additional development.


FINDINGS OF FACT

1.  By a June 1996 rating decision, the RO confirmed a 
previously assigned 10 percent rating for the veteran's PTSD; 
the veteran did not appeal this decision. 

2.  A claim for an increased rating for PTSD was received by 
the RO on December 7, 1998.  

3.  Received subsequent to the veteran's December 1998 claim 
was evidence showing that the veteran's PTSD had worsened to 
the point that a 100 percent rating was warranted.


CONCLUSION OF LAW

The assignment of an effective date prior to December 7, 
1998, for the grant of a 100 percent rating for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative assert that the veteran is 
entitled to an earlier effective date for his 100 percent 
rating for PTSD.  Specifically, it is maintained that 
evidence shows that the veteran experienced an increase in 
disability at least one year prior to his claim.

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(o)(1) (2001).  An exception to this 
rule applies under circumstances where evidence demonstrates 
that a factually ascertainable increase in disability 
occurred during the one-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2001).  

In the present case, a claim for a higher rating for PTSD was 
filed December 7, 1998.  However, it was not the veteran's 
first such claim.  A rating greater than a previously 
assigned 10 percent rating was denied in June 1996.  No 
appeal from the denial was initiated.  38 C.F.R. § 20.302 
(1995) (an appeal must be initiated within one year of notice 
of the denial).  The prior final denial is determinative as 
to the evidence then before the RO.  38 C.F.R. § 20.1103 
(2001); Hazan v. Gober, 10 Vet. App. 511 (1997).  
Nevertheless, as noted above, in a rating increase case, when 
a claim is received subsequent to a prior final denial, and 
the RO finds a basis for granting the benefit sought, the 
question under § 5110(b)(2) becomes whether it was factually 
ascertainable that an increase was warranted within the year 
preceding the date of claim.  Id.  This determination is to 
be made on the basis of all the evidence of record.  Hazan, 
at 521; Swanson v. West, 12 Vet. App. 442 (1999).  However, 
when it is determined that the factually ascertainable 
increase occurred more than one year prior to the receipt of 
the claim for an increase, the effective date is governed by 
the general rule that the effective date is the later of the 
date of increase or the date of claim.  Harper v. Brown, 
10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(2) (1999).  

The Board notes that the 100 percent rating was assigned by 
the RO on the basis of an April 1999 VA examination that 
included findings of considerable worsening of the veteran's 
PTSD symptoms.  This examination was prepared after the 
effective date already assigned by the RO and would 
consequently not provide a basis for an award of an earlier 
date.  38 U.S.C.A. § 5110.  Nevertheless, the Board remanded 
the veteran's case in April 2001 so that additional evidence 
could be sought to better determine whether it was factually 
ascertainable that an increase occurred within one year 
preceding the veteran's December 1998 claim.

Much of the evidence received after the Board's remand was 
prepared after the December 1998 effective date, or it pre-
dated the 1996 adjudication.  Consequently, such evidence 
could not be construed as constituting an earlier claim under 
38 C.F.R. § 3.157(b) (2001) (date of VA outpatient or 
hospital examination or date of admission to VA or uniformed 
services hospital, or date of receipt of private medical 
evidence will be accepted as an informal claim for an 
increased rating when a prior claim had been allowed, or 
disallowed for the reason that the service-connected 
disability was not compensable in degree).  In other words, 
there was no VA document showing treatment for PTSD that 
could be construed as an informal claim as of the date of its 
preparation because those documents prepared prior to 
December 7, 1998, either did not show treatment for PTSD, or 
were prepared prior to the 1996 action on an earlier claim 
adjudicated by the RO.  (A June 1998 VA hospital report 
indicates that the veteran has PTSD, but relates to treatment 
for disability other than PTSD.  38 C.F.R. § 3.157(a) 
(2001).)  The privately prepared records received pursuant to 
the Board's remand were, as already noted, received 
subsequent to December 7, 1998.  See 38 C.F.R. § 3.157(b)(2) 
(2001).  Consequently, the evidence does not show that there 
was a claim (informal or formal) earlier than December 7, 
1998, and after the June 1996 denial, or that there was a 
factually ascertainable increase in disability within the 
one-year period preceding December 7, 1998.  Given the 
restrictions of 38 U.S.C.A. § 5110, the claim for an earlier 
effective date must therefore be denied.  

The standard for processing claims for VA benefits was 
changed effective November 9, 2000, with the signing into law 
of the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law 106-475.  (Codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  The 
VCAA removed the requirement for a claimant to submit a well-
grounded claim.  The VCAA also clarified VA's duty to assist 
claimants in the development of their claims.  

The Board notes that the Floyd D. Spence National Defense 
Authorization Act for Fiscal Year 2001, Pub. L. No. 106-398, 
114 Stat. 1654, app § 1611 (Oct. 30, 2000) (NDAA § 1611), 
originally amended 38 U.S.C. § 5107 to clarify the 
Secretary's duty to assist claimants in the development of 
claims for benefits under title 38, United States Code.  
Congress then enacted the Veteran's Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, 114 Stat. 1822 
(Nov. 1, 2000) (VBHCIA).  Section 104(c)(2) of the VBHCIA 
noted the passage of the NDAA and § 1611 and declared that if 
the VCAA was enacted after the NDAA, then § 1611 would be 
deemed for all purposes to not have taken effect.

As reflected above, the VCAA was enacted after the NDAA.  In 
keeping with section 104(c)(2) of the VBHCIA, § 1611 no 
longer was in effect as of November 9, 2000.  Moreover, under 
operation of the VBHCIA, § 1611 is deemed to have never been 
effect.

The VA General Counsel issued a precedent opinion in November 
2000 to address the issue of the effective date of the duty-
to-assist provisions of the VCAA.  VAOPGCPREC 11-2000.  The 
General Counsel noted that Congress clearly expressed its 
intention that the effective date provision of section 7(a) 
of the VCAA, regarding the amendment to 38 U.S.C. § 5107 
contained in section 4 of the VCAA, applied to all claims 
pending at the time of the passage of the VCAA, or 
November 9, 2000.  The General Counsel went on to conclude 
that Congress did not clearly express an intent as to the 
whether the duty-to-assist provisions were to be applied 
retroactively.  Ultimately, it was concluded that all of the 
provisions of the VCAA applied to claims filed on or after 
November 9, 2000, as well as to claims filed before then but 
not finally decided as of that date.

The United States Court of Appeals for Veterans Claims 
(Court) addressed the issue of retroactivity of the duty-to-
assist provisions of the VCAA in Holliday v. Gober, 14 Vet. 
App. 197 (2000).  In a per curiam order the court noted the 
legislative history and action in regard to NDAA § 1611 and 
the VBHCIA's seeming nullification of that provision upon 
enactment of the VCAA.  The parties in Holliday were ordered 
to submit additional briefing on a number of issues, to 
include the retroactivity of the duty-to-assist provisions of 
the VCAA.

In a subsequent decision, Holliday v. Principi, 14 Vet. App. 
280 (2001), the Court held that § 1611 of the NDAA was to be 
treated for all purposes as not ever having taken effect.  
Id. at 284.  The Court went on to hold that the amendments to 
38 U.S.C.A. § 5107 were applicable to any claim filed before 
the date of the enactment of the VCAA but not yet final as of 
that date.  Id., citing Luyster v. Gober, 14 Vet. App. 186 
(2000) (per curiam order).  In regard to the duty-to-assist 
provisions enacted under the VCAA, the court held that all 
provisions of the VCAA were potentially applicable to claims 
pending on the date of the enactment of the VCAA.  Id. at 
286.  The court then vacated the prior Board decision and 
remanded the case for consideration of the VCAA by VA in the 
first instance.

VA has also issued final regulations to implement the 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-
32. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), not 
applicable in this case, the changes "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

In a more recent decision, the Court of Appeals for the 
Federal Circuit issued an opinion, which held that the duty-
to-assist provisions of the VCAA are not retroactive.  See 
Dyment v. Principi, 287 F. 3d 1377 (2002).  The Federal 
Circuit found that the effective date provision in section 
7(a) of the VCAA applied solely to the amendment of 38 U.S.C. 
§ 5107, as cited in section 4 of the VCAA.  Further, in a 
case decided May 20, 2002, a separate panel of the Federal 
Circuit concurred with the holding in Dyment that the duty-
to-assist provisions of the VCAA are not retroactive.  See 
Bernklau v. Principi, No. 00-7122, (Fed. Cir., May 20, 2002).  
The court categorically stated that the duty-to-assist 
provisions of section 3(a) of the VCAA were not retroactive.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
In this case, the Federal Circuit has held that the duty-to-
assist provisions contained in section 3(a) of the VCAA are 
not applicable retroactively.  

The amended version of 38 U.S.C.A. § 5107 is as follows:

(a) CLAIMANT RESPONSIBILITY.-Except as 
otherwise provided by law, a claimant has 
the responsibility to present and support 
a claim for benefits under laws 
administered by the Secretary.

(b) BENEFIT OF THE DOUBT.-The Secretary 
shall consider all information and lay 
and medical evidence of record in a case 
before the Secretary with respect to 
benefits under laws administered by the 
Secretary.  When there is an approximate 
balance of positive and negative evidence 
regarding any issue material to the 
determination of a matter, the Secretary 
shall give the benefit of the doubt to 
the claimant.

38 U.S.C.A. § 5107(a), (b) (West Supp. 2001).

The change in 38 U.S.C.A. § 5107(a) eliminated the 
requirement to submit a well-grounded claim.  The change also 
removed the obligation, from this subsection, to assist a 
veteran in developing the facts pertinent to his claim.

In spite of the elimination of the requirement to assist the 
veteran from 38 U.S.C.A. § 5107(a), VA has assisted the 
veteran in the present case.  From the outset the veteran was 
informed of the basis on which the RO decided the claim.  A 
statement of the case was issued that informed him of the 
applicable law and regulations.  Additionally, the Board 
remanded this case in an effort to obtain records that might 
have provided a basis for showing that a claim was 
constructively of record before December 7, 1998, or that an 
increase in disability was discernable within the year 
preceding the veteran's claim.  Records were received 
pursuant to the Board's remand, and there is no indication 
that additional records should be sought after.  
Consequently, the Board finds that further development of 
this case to comply with the VCAA is not required.  


ORDER

The assignment of an effective date earlier than December 7, 
1998, for the award of a 100 percent rating for PTSD is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

